DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780).

Regarding claim 1, McComb et al. disclose: a 3C fiber(10) wound a number of turns about a coiling axis (12) between an input end and an output end of the 3C fiber to form a 3C fiber coil (Fig. 1, [0024]); wherein the input end is situated to receive a beam (seed beam) with an input circular polarization state and the wound 3C fiber is configured to amplify the beam to produce an amplified output beam with an output circular polarization state (Fig. 3, [0028], [0034]).
McComb et al. do not disclose: such that a number of twists in the 3C fiber with the input end and output end extended to form a straight fiber configuration is smaller than the number of turns; and to reduce a polarization state variability of the output circular polarization state based on the smaller number of twists and the input circular polarization state.
Brandi et al. disclose: the maximum local torsion of the fibers is between 0.05 twists/m and 1.5 twists/m in order to reduce polarization mode dispersion (col 5, lines 46-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb by reducing the number of twists in the 3C fiber in order to reduce polarization mode dispersion in the fiber. The device as modified disclose: to reduce a polarization state variability of the output circular polarization state based on the smaller number of twists and the input circular polarization state (reduced polarization mode dispersion reduces polarization state variability).

Regarding claim 2, McComb as modified disclose: wherein the 3C fiber includes an actively doped core (active chirally coupled core fiber) configured to amplify an input beam propagating from the input to the output end (McComb, Fig. 3, [0028]).

Regarding claim 3, McComb as modified disclose: further comprising a seed source (34) optically coupled to the input end of the 3C fiber and configured to generate a seed beam that becomes the amplified output beam (McComb, Fig. 3, [0028]).

Regarding claim 4, McComb as modified disclose: further comprising a pump source optically coupled to the input end and/or the output end of the 3C fiber and configured to optically pump the actively doped core of the 3C fiber) (pump source not shown in Figure 3) (McComb, [0040]).

Regarding claim 5, McComb as modified disclose: further comprising an input polarization converter (44) including a half-wave plate situated to receive the seed beam and to adjust an angle of a linear polarization state of the seed beam and including a quarter-wave plate situated to receive the seed beam with the angled-adjusted linear polarization state and to change the linear adjusted polarization state to the input circular polarization state (McComb, Fig. 10, [0037], [0038]).

Regarding claim 6, McComb as modified disclose: further comprising a polarization maintaining fiber (preamplifier fiber 36/46 is a polarization maintaining fiber) situated to receive the seed beam from the seed source (36) and to direct the seed beam to the input polarization converter (McComb, Figs. 3 and 10, [0038]).

Regarding claim 10, McComb as modified disclose: wherein the 3C fiber coil is a right-handed coil (Chirally coupled core fibers can be manufactured by selecting a particular geometry or design using one or more fiber preforms, and by spinning and drawing the fiber according to one or more rotational rates and rotational directions) (McComb, [0027]).

Regarding claim 11, McComb as modified disclose: wherein the 3C fiber coil is a left-handed coil (Chirally coupled core fibers can be manufactured by selecting a particular geometry or design using one or more fiber preforms, and by spinning and drawing the fiber according to one or more rotational rates and rotational directions) (McComb, [0027]).

Regarding claim 13, McComb as modified do not disclose: wherein the number of turns is one or greater, and the number of twists is zero.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical amplification system comprising a 3C fiber with a number of turns and twists. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of turns and twists by routine experimentation.

Regarding claim 14, McComb as modified disclose: wherein a number of quasi-twists of the 3C fiber in the 3C fiber coil is uniformly provided between the input end and output end (twists of fiber kept the same to reduce polarization mode dispersion) (Brandi, col 5, lines 46-56).

Regarding claim 15, McComb as modified disclose: wherein the polarization state variability corresponds to a time-dependent variation in polarization extinction ratio during an optical pulse and/or over multiple optical pulses (inherent for the device of McComb as modified).

Regarding claim 18, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 19, the apparatus of claim 1 discloses the claimed method (number of twists reduced in order to reduce polarization mode dispersion in the fiber) (see the rejection of claim 1).

Regarding claim 20, McComb as modified disclose: further comprising optically pumping the 3C fiber with a pump source (pump source not shown in Figure 3) (McComb, [0040]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780) and Arahira (2010/0067923).

Regarding claim 7, McComb as modified do not disclose: wherein the input polarization converter is fiber spliced at an input end to the polarization maintaining fiber and at an output end to the input end of the 3C fiber.
Arahira discloses: polarization converter fused spliced to fiber ([0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb as modified by fiber splicing the input polarization converter to the polarization maintaining fiber and 3C fiber in order to reduce coupling loss between the components.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780) and Cingoz et al. (2017/0261832).

Regarding claim 8, McComb as modified do not disclose: further comprising an output polarization converter including a quarter-wave plate situated receive the amplified output beam and to change the output circular polarization state of the amplified output beam to a linear polarization state 
Cingoz et al. disclose: polarization converter including a quarter-wave plate situated receive the amplified output beam and to change the output circular polarization state of the amplified output beam to a linear polarization state and including a half-wave plate situated to receive the amplified output beam with the linear polarization state and to adjust an angle of the linear polarization state of the amplified output beam ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb as modified by adding an output polarization converter including a quarter wave plate and half wave plate in order to change the polarization of the output beam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780) and Howell (2012/0328252).

Regarding claim 9, McComb as modified do not disclose: further comprising an optical fiber rotator coupled to at least one of the input end or the output end of the 3C optical fiber and configured to rotate the corresponding input end or output end to selectively vary the number of twists.
Howell discloses: optical fiber rotator coupled to an optical fiber ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb as modified by coupling an optical fiber rotator to the 3C optical fiber in order to adjust the number of twists in the fiber.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780) and Novak Jr. et al. (5,343,543).
Regarding claim 12, McComb as modified do not disclose: wherein the 3C fiber includes a reference marking on an exterior surface of the 3C fiber between the input end and the output end to provide an indication of a twisting of the 3C fiber.
Novak Jr. et al. disclose: fiber includes a reference marking on an exterior surface (col. 8, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb as modified by adding reference markings on an exterior surface of the 3C fiber in order to monitor the twisting of the fiber.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (2016/0013607) in view of Brandi et al. (6,853,780) and Munroe et al. (2009/0046746).

Regarding claim 16, McComb as modified do not disclose: further comprising a subsequent gain stage coupled to the amplified output beam and configured to amplify the amplified output beam.
Munroe et al. disclose: power amplifier coupled to amplified output beam (Fig. 2, [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McComb as modified by coupling a subsequent gain stage (power amplifier) to the amplified output beam in order to further increase the output power of the optical signal.

Regarding claim 17, McComb as modified do not disclose: further comprising a non-linear optical element situated to receive the amplified output beam and to produce a non-linearly converted optical beam.
Munroe et al. disclose: a non-linear optical element situated to receive the amplified output beam and to produce a non-linearly converted optical beam (Fig. 3, [0096], [0097]). It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828